This cáse was submitted by agreement to the j udge "without a jury, on the following facts: The claimant had se't apart to himself as his estate, for use and benefit of his family, a homestead in certain lands to which he had no title, the title being outstanding in one ■Cochran, the claimant having possession when they were so set apart. Plaintiffs are judgment creditors of the claimant, and had ji. fa. against him levied, since the homestead was set apart, upon cotton raised on said lands since the homestead was set apart, to which levy ■& claim under the .homestead was interposed by the •claimant as head of a family. The judge dismissed the levy, and the plaintiffs excepted.